Citation Nr: 0925237	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  04-35 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran who had 
active duty from March 1969 to September 1972 (to include 
combat service in the Republic of Vietnam).  The Veteran died 
in September 2003.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision by the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran's claims file 
is now under the jurisdiction of the Boise RO.  In August 
2007, this matter was remanded for further development.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, and 
is presumed to have been exposed to Agent Orange.

2.  The Veteran died in September 2003; the cause of death 
listed on his death certificate was liver failure, due to 
liver metastasis, due to or as a consequence of 
adenocarcinoma of unknown primary.

3.  The Veteran had not established service-connection for 
any disability.

4.  The Veteran's death-causing cancer was not manifested in 
service or in the first year following his discharge from 
active duty, and is not shown to have been related to his 
service, to include as due to Agent Orange exposure therein; 
it is not shown that a service connected disability caused or 
contributed to cause his death.





CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is  
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice in claims for dependency and indemnity 
compensation (DIC) must include: (1) a statement of the 
conditions, if any, for which a veteran was service- 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected disability; and (3) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

The appellant was advised by January 2004 and August 2007 
letters of the evidence necessary to substantiate her claim, 
the evidence VA was responsible for providing, the evidence 
she was responsible for providing, and advised her to submit 
any evidence or provide any information she had regarding her 
claim.  The January 2004 letter provided an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a condition not yet service-connected.  While 
she did not receive notice of how to substantiate a DIC claim 
based on a previously service connected disability, she is 
not prejudiced by such notice defect, as the Veteran had not 
established service connection for any disability during his 
lifetime (and did not have a claim pending when he died).  
Pursuant to the Board's remand, the August 2007 letter 
informed the appellant of the criteria governing effective 
dates of awards.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).  The appellant has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice defect that may have 
occurred earlier in the process.  The claim was reajudicated 
after all essential notice was given.  See May 2009 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

The Veteran's pertinent service and post-service treatment 
records have been secured.  Pursuant to the August 2007 Board 
remand, the RO secured a VA medical advisory opinion in this 
matter in February 2009.  The appellant has not identified 
any pertinent evidence that remains outstanding (in fact she 
stated in May 2009 correspondence that she had no additional 
evidence to submit).  VA's duty to assist is met.



II.	Factual Background, Legal Criteria and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The appellant's theory of entitlement in this matter, in 
essence, is that the Veteran's death-causing cancer resulted 
from his exposure to Agent Orange in service.  As noted, the 
Veteran served in Vietnam and his exposure to Agent Orange is 
presumed, and not in dispute.  38 C.F.R. § 3.307.  In 
September 2003 the Veteran claimed he had prostate cancer due 
to Agent Orange exposure.

The Veteran died later in September 2003.  The cause of death 
listed on his death certificate was liver failure due to, 
liver metastasis, due to or as a consequence of 
adenocarcinoma of unknown primary.  

The Veteran had not established service connection for any 
disability.  

The Veteran's service treatment records contain no mention of 
liver (or any other) cancer.  On August 1972 service 
separation examination, he reported that he was in good 
health and clinical evaluation of all systems was normal.

December 2001 to August 2003 VA treatment records show the 
Veteran received treatment for metastatic liver cancer 
beginning in August 2003.  

An August 2003 CT Scan revealed extensive metastatic disease 
to the liver; etiology indeterminate; differential 
considerations should include adenocarcinoma, lymphoma, and 
melanoma.  It was noted that melanoma was less likely since 
there were no lung lesions present.  

An August 2003 liver biopsy revealed morphology of the tumor 
was most consistent with poorly differentiated 
adenocarcinoma.  It was noted that based on the appearance 
and immunophenotype, diagnostic possibilities include primary 
cholangiocarcinoma and metastatic carcinoma from the 
pancreas, gallbladder, or lower esophagus (Barrett's 
associated adenocarcinoma).  The physician found that the 
absence of TTF-1 expression argued against primary tumors of 
the lung and thyroid; and the absence of PSA expression 
argued against prostatic adenocarcinoma.  

On September 2003 cancer consultation, Dr. F. noted the 
Veteran's metastatic carcinoma to the liver and stated that 
it was most likely of a colon origin.

Terminal records from Mercy Medical Center note that 
metastatic adenocarcinoma was possibly from the colon.  
(Significantly, there was an order for a colonoscopy by the 
VA, and per wife's report, the Veteran refused).

On February 2009 VA medical review, Dr. A. A. Chief, 
Hepatology Division, opined:

"I have reviewed the C-file for [the Veteran] with 
regard to the claim that his death from liver failure 
secondary to metastatic cancer of unknown primary is 
service connected. . . . Although the primary site of 
his cancer was not identified, cytological specimens 
from the liver revealed a poorly differentiated 
adenocarcinoma.  This report from the Spokane VAMC is on 
specimen CY03 423 received on 8/27/03, and was signed by 
the cytology technician and two pathologists.  
Immunohistochemical studies were also performed.  
Pathologists commented that diagnostic possibilities 
included "primary cholangiocarcinoma and metastatic 
carcinoma from the pancreas, gallbladder, or lower 
esophagus (Barrett's associated adenocarcinoma)."  They 
also commented that the studies argued against lung, 
thyroid and prostate, and hepatocellular adenocarcinoma.  
These cancers listed as diagnostic possibilities have 
not been associated with Agent Orange Exposure.  It is 
my opinion that the [Veteran's] death was not related to 
Agent Orange Exposure."

In June 2009, the appellant's representative argued that Dr. 
A's. opinion was inadequate for the following reasons:

"1.  It did not comment on the possibility that the 
cancer that caused the [V]eteran's death could have been 
directly related to service.  2.  The examiner did [not] 
comment on the possibility, irrespective of what is 
currently known about Agent Orange and cancer, that the 
cancers could have been related to Agent Orange.  
Rather, it appears that he based his opinion strictly on 
a legal basis as opposed to a medical one.  3.  The 
examiner did not provide any real rationale for his 
conclusions."

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (c) (1).

A disability may be service-connected if it resulted from 
injury or disease incurred or aggravated in line of duty in 
the active military, naval, or air service.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Malignant tumors may be service connected on a presumptive 
basis as chronic disease if such become manifest to a 
compensable degree in the first year following a veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneiform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer  
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of  
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or  
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 55 (1990). 

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant who suffers from a disability 
that is not listed among those for which presumptive service 
is afforded based on exposure to Agent Orange is not  
precluded from establishing service connection for such 
disability as due to Agent Orange exposure with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994). 

The record shows that the Veteran served in Vietnam during 
the Vietnam era, and he is presumed to have been exposed to 
Agent Orange therein.  It is also not in dispute that he had 
metastatic liver cancer at the time of his death (notably of 
unknown primary origin).  What remains necessary for the 
appellant to establish service connection for the liver 
cancer is evidence that it was related to the Veteran's 
service, to include as due to herbicide exposure therein.

As liver (or any primary site) cancer was not manifested in 
service, service connection for such disease on the basis 
that it became manifest in service is not warranted.  Liver 
cancer is not listed in 38 C.F.R. § 3.309(e).  Furthermore, 
the possible primary locations (i.e. pancreas, gallbladder, 
lower esophagus or colon) are also not listed in 38 C.F.R. 
§ 3.309(e).  Consequently, the presumptive provisions of 
38 U.S.C.A. § 1116 (for disabilities due to herbicide 
exposure) do not apply.  Furthermore, there is no competent 
evidence that liver cancer was manifested in the Veteran's 
first postservice year.  Consequently, the chronic disease 
presumptive provisions of 38 U.S.C.A. § 1112 also do not 
apply.
To establish service connection for liver cancer under these 
circumstances, the appellant must show affirmatively that the 
disease was somehow otherwise related to the Veteran's active 
service.  Postservice VA outpatient treatment records show  
that metastatic liver cancer of unknown primary origin was 
diagnosed in 2003, at least 31 years after the Veteran's 
service.  Such a lengthy time interval between service and 
the earliest postservice clinical documentation of the 
disability is of itself a factor for consideration against a 
finding that the Veteran's metastatic liver cancer was 
related to his service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000). 

There is also no competent (medical) evidence in the record 
of a possible nexus between the Veteran's metastatic liver 
cancer and his service (to include herbicide exposure 
therein).  None of the Veteran's postservice treatment 
records suggest that there might have been such a nexus.  The 
appellant has not submitted any clinical or textual medical 
evidence even suggesting that the Veteran's metastatic liver 
cancer might have been related to his service to include as 
due to herbicide exposure therein (as she alleges).

The appellant's own statements relating the Veteran's 
metastatic liver cancer to herbicide exposure and/or his 
service are not competent evidence, as she is a layperson, 
and lacks the training to opine regarding medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board has noted the appellant's representative's argument 
that the VA medical advisory opinion is inadequate, as it did 
not address a possibility of a nexus between the Veteran's 
liver cancer and his service (and specifically exposure to 
Agent Orange therein).  When the case was previously before 
the Board the unresolved medical question was whether or not 
the primary site cancer from which the Veteran's liver cancer 
metastasized was one listed (or a variant) as related to 
herbicide exposure in 38 C.F.R. § 3.309(e).  The consulting 
VA physician's opinion fully addressed this matter, 
explaining the rationale.  The Board is satisfied that the 
May 2009 opinion is adequate to resolve the medical question 
posed.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  
Significantly, under the authority of the Agent Orange Act of 
1991, and based on studies by the National Academy of 
Sciences, the Secretary has determined that there is no 
positive association between exposure to herbicides and any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 72 Fed. Reg. 32, 395-407 (June 12, 
2007).  Consequently, to substantiate a claim alleging 
service connection for the Veteran's death-causing liver 
cancer as due to herbicide exposure, the appellant must 
present "proof of actual direct causation".  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As noted above, the 
appellant has not presented any medical opinion or textual 
evidence supporting the proposed theory of entitlement.  

Because the Veteran had not established service connection 
for any disability, there is no basis for considering whether 
a service connected disability contributed to cause his 
death.  See 38 C.F.R. § 3.312 (c).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim, and the reasonable doubt doctrine does not apply.   
Hence, the claim must be denied. 


ORDER

Service connection for the cause of the Veteran's death is 
denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


